United States Court of Appeals
                           FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                    ____________
No. 21-5124                                               September Term, 2021
                                                                    1:21-cv-01231-UNA
                                                     Filed On: October 19, 2021
Abraham Portnov,

             Appellant

      v.

United States of America and D. Feinstein,
US Senator,

             Appellees

            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

      BEFORE:       Rogers and Millett, Circuit Judges, and Sentelle, Senior Circuit
                    Judge

                                   JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). It is

       ORDERED AND ADJUDGED that the district court’s May 25, 2021 order be
affirmed. The district court properly concluded that appellant’s complaint—which
alleged that U.S. Senator Feinstein failed to provide appellant unspecified help or to
return to him certain documents and that the U.S. Department of Justice allowed fraud
on the court in appellant’s prior cases—lacked “an arguable basis either in law or in
fact.” See Neitzke v. Williams, 490 U.S. 319, 325 (1989); see also 28 U.S.C.
§ 1915(e)(2)(B).
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 21-5124                                                September Term, 2021

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.


                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2